Per Curiam,
This judgment is affirmed on the following from the charge of the court in directing a verdict for the defendant: “In the opinion of the court the will in question created 'in Marietta R. Cross, daughter of Harriet R. Cross, the testatrix, an estate tail which estate, under the Act of Assembly in this State passed in 1855, *209became a fee simple estate in Marietta E. Cross, and as we view it by her deeds there finally became vested in A. J. Dye, the defendant in this case, a fee simple to the property in question.”
Judgment affirmed.